   8:21-cr-00083-BCB-SMB Doc # 39 Filed: 07/23/21 Page 1 of 1 - Page ID # 64




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:21CR83
                                              )
       vs.                                    )
                                              )
CLARENCE M. RUSS,                             )                  ORDER
                                              )
                     Defendant.               )


        This matter is before the court on defendant’s Motion to Continue Trial [38].
Counsel needs additional time to determine if he can negotiate a resolution short of a trial.
If resolution cannot be reached, then counsel needs additional time to prepare for trial.
For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [38] is granted, as follows:

       1. The jury trial now set for August 3, 2021, is continued to October 5, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and October 5, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       DATED: July 23, 2021.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
